Title: To Thomas Jefferson from Oliver Whipple, 17 November 1806
From: Whipple, Oliver
To: Jefferson, Thomas


                        
                            May it please your Excellency,
                            Providence Novr: 17th. 1806
                        
                        By my Friend, Col. Knight, I once more address You; I anticipate a kind Reception, from the easy Access &
                            affability, with which, all those, who have the Honour of an Interview are received, and which, I myself, have experienced:
                            permit me again to solicit your Notice, and Patronage: I do not wish your Favours, unless I have deserved them. Since I
                            have taken up my Residence, in this State my attentions have been attached to its Government, and the political and local
                            affairs of the State, Before, and at the Decease of the late Governor Fenner our Politicks wore the Face of Division, and
                            of Course,a Derangement from those steady Habits and Principles, that had so long Successfully prevailed; Party sprung up,
                            and with her sour and discontented Vissage seemed to frown on the best Indeavours to preserve the republican Sentiment,
                            and to regain those eligible Possitions, that were lately so honorable to the Republican Character in this State; Under
                            these inauspicious Circumstances, the political Face of things, seemed To be darkned, and the Defection of Principle &
                            Practice, soon made their appearance, in the first Exigence of our affairs, when the whole Strength and Activity of
                            Republicans were required, Besides a formadable opposition took Place last Spring, against the Republican Sentiment, in
                            the Election of our cheif Funcsionaries, which so far succeeded as to prevent a Choice of a Governor, for the first Time
                            in our State: by this unexpected Success of the Feds, they are again organizing, and vigirously persuing the most
                            energetic Measures to revoluntionise the State, which has called to Requisition the Talents, Skill, and steady
                            Perseverance of Republicans to repell. In these political Evolutions I have not been inactive, in Support of our general
                            & Subordinate Goverments; I think I may be allowed to use the Expression of “Quorum Pars magna fui.” Among our principal
                            and leading Characters, I am sorry to say, no one has come forward in any Instance, to point out the necessary Modes of
                            Proceedure and opposition to the variegated Schemes & deep laid Plans of the Feds. whose arts have been calculated to
                            confound & distract our Councils & render abortive, if possible, every Exertion of Republicans to maintain our Rights,
                            and give honorable Support to our General Government: To do this, it has, (Saveing in one Instance) devolved on me; To this
                            Task I have been solicited by most of our first, & prominent Characters, whenever the Exegencies of our affairs required
                            it. I have taken every necessary Step to direct our Measures for Security, and to develope the Schemes of our Advesaries:
                            The Number of Candidates for the chief, Seals in our political Sinagogue, last May Election, so distracted the public
                            Mind, no Estimate could be formed, what would be the Result: In this Perplexity, I came forward, under the Signature of a
                            Farmer. See Newport Republican No. 1, and delineated the Principles of our chartered Goverment, Stated our real Rights,
                            and the Measures to be persued, one of which was completely adopted, and the Wheels of our Government kept in Motion, in
                            Spite of the most insidious attempts to destroy them, & brake down the Frame of our Constitution. Soon after the Election
                            a certain Mr. G. R. Burrill, & Co, the favorite Representitive for Providence; strenously supported in the Providence
                            Gazzette, as he had just previously done in the assembly, that a Plurality of Votes made a Choice of Governor, &c and stoutly maintained, that a Mr Jackson was elected, and ought to be declared Governor, of the State;
                   These
                            observations and his long detailed arguments in support of his Pluralety of Votes, against the clear Expressions of our
                            Charter, and his plausible Designs to destroy our Chartered Rights and Constitution was indefensible & not worth Support,
                            You may see contained in the Providence Gazzette No 2. and the
                            answers thereto, under the Signature of Mount Hope, are contained in the Providence Phenex No. 3. & 4. Here I must allow
                            myself to feel pleased at the general Idea, which prevailed, ever among Feds, that Mr. B’s Positions were unteneable &
                            that he was fairly refuted.—In August last there were great Exertions, between contending Parties for Representitives to
                            Congress, the Merits & Demands of Candidates were to be scrutinised; again I appeared, in Favour of our Republican
                            Candidates, giving the necessary, and positive Characters of Republican Representitives, against Two most bombastic Feds,
                            viz a certain Mr Wm. Hunter, & Elisha R Potter, both Lawyers; however Potter declined the Contest, and a Thomas
                            Hazard, a Friend, and pretended Republican, thro’ his own Pride & Ambition, was pushed into Nomination by the
                            Contrevance of Potter to divide the republican Interest and prevent a Choice; and lastly Thomas Arnold, another Friend,
                            and stiff Federalist were with Mr. Hunter the opposing Candidates, but Col Knight gained his Election against all Three;
                            The address in the Providence Phenex No 5 under the Signature of Roger Williams, (the Founder of Providence,) and another
                            in the same Phenix on the Subject of Party Spirit among Republicans under the Signature of a Friend to the People; No. 6.
                            you may see, detailed the ill Consequences of Party between the Fennerites & Ellerites, as it respects the Republican
                            Interest, by which you will perceive the Folly of our Republicans, the Measures to be persued to retrieve their
                            Characters, & regain their Power. In No 7. particularly addressed to the freemen of the State, on the Impropriety of
                            the Nomination of Friend Arnold, you will find the Reasons that Influenced the People, not to choose any Person of his or
                            Hazard’s avowed Principles. A Contest is again to take Place, between the Lieut: Governor, Wilbour, and the same Mr.
                            Hunter, who has in the Newport Mercury under the Signatures of Landholder and Many given a most pompous Account of his own
                            astonishing abilities, and Fitness for a Congressional Representitive, and the most impudent, and groundless abuse against
                            Mr Wilbour, and the opposing Candidates, not even General Stanton is exempt from his Virulence; See Newport Mercury No.
                            8. which contains the two Addreses for the Mercury  & to the freemen of the State; These addresses, undoubtedly wrote
                            & published by Mr Hunter’s Desire, I have answered, at the Request of some of our Republican Friends, by two Addresses
                            to the freemen and Inhabitants of the State at large, under the Signatures of Retaliation, and a Husbandman, which I
                            believe have cured his Pride, and given him his Just Deserts, for his Vanity and Insolence, they are contained in the
                            Providence Phenex No. 9 & 10. The Papers containing the several Addresses & Answers thereto under the Signatures
                            mentioned & refered to, are in the Possession of Col. Knight, who will furnish you with the Perusal of them, if you
                            should have Inclination & Leisure to inspect them, which I wish your Excellency to do, because I think you will be
                            gratified, and pleased. Thus Sir have I faithfully watched the Motions of our political Enemies, and thus for Successfully
                            combated their insidious attempts to destroy your Administration and Influence, by the Choice of men, & the Adoption of
                            Measures, calculated to effect their nefarious Purposes.—
                        If Sr. I have, or am deserving of anything, from the hands of the Executive; if my repeated
                            Recommendations, presented you, from the most leading and respectable Republican Characters have any Weight; if my
                            present, and future Services can be of any Avail, in the Support of Your Administration, and the Republican Interest, I
                            feel a Confidence, I shall in some Sort realise a favourable Reception, and receive the Rewards of my sincere Indeavours
                            to Serve the Republican Cause, I am Sr. with profound Respect your Excellency’s most obedt. & very humble Servt:
                        
                            Oliver Whipple
                     
                        
                        
                            PS. The warm Feds, of Providence are most violently imbittered against me, as they suspect me to be the
                                opposer of their Measures, and many of my nighest Relations, who are the Principal feoderal Leaders, have treated me
                                with a Degree of Insolence, that is not bearable, for my attachments to your Person & Administration; I shall not
                                easily forget them, To use Melmouth’s Maxim, “I will smile at present, but strike hereafter.”
                        
                    